Case 9:19-cv-80825-DMM Document 31-4 Entered on FLSD Docket 10/22/2019 Page 1 of 7




                     EXHIBIT “D”
Case 9:19-cv-80825-DMM Document 31-4 Entered on FLSD Docket 10/22/2019 Page 2 of 7



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                      CASE #: 9:19-cv-80825-DMM

    JENNIFER QUASHA, on behalf of
    her son, H.Q., a minor,

            Plaintiff,

    vs.


    CITY OF PALM BEACH GARDENS,
    FLORIDA,

          Defendant.


     DEFENDANT, CITY OF PALM BEACH GARDENS' NOTICE OF FILING ANSWERS
        AND OBJECTIONS TO PLAINTIFFS' FIRST SET OFINTERROGATORIES


             COMES NOW Defendant, CITY OF PALM BEACH GARDENS, by and through its
    undersigned attorneys and files this Notice of Service of Answers and Objections to Plaintiffs First
    Set of Interrogatories certified as being electronically on September 3, 2019.

                                       CERTIFICATE OF SERVICE

            IHEREBY CERTIFY that on October 3, 2019,Ielectronically filed the foregoing document with
    the Clerk of Court by using the CM/ECF system or by email to all parties. I further certify thatI either
    mailed the foregoing document and the Notice of Electronic Filing by first class mail to any non. CM/ECF
    participants and/or the foregoing document was served via transmission of Notice of Electronic Filing
    generated by CM/ECF to any and all active CM/ECF participants.

                                                   BY:
                                                           E. BRUCE JOHNSON
                                                           FLA. BAR NO. 262137
                                                           SCOTT D. ALEXANDER
                                                           FLA. BAR NO. 057207
                                                           JOHNSON, ANSELMO, MURDOCH,
                                                           BURKE, PIPER & HOCHMAN, P.A.
                                                           Attorneys for Defendant, City
                                                           2455 East Sunrise Boulevard, Suite 1000
                                                           Fort Lauderdale, FL 33304
                                                           (954) 463-0100 Ph / (954) 463-2444 Fax
                                                           JohnsonA ambg.com / YoungAambg.com
Case 9:19-cv-80825-DMM Document 31-4 Entered on FLSD Docket 10/22/2019 Page 3 of 7



    JENNIFER QUASHA, et al. v CITY OF PALM BEACH GARDENS, FLORIDA
    CASE #: 9:19 cv 80825-DMM
    Defendant's Answers and Objections to Plaintiff's First Set of Interrogatories to Defendant




                                                 SERVICE LIST


    MATTHEW W. DIETZ, ESQ.
    DISABILITY INDEPENDENCE GROUP, INC.
    2990 SW 35th Avenue
    Miami, FL 33133
    (305) 669-2822 (Phone)
    (305) 442-4181 (Fax)
    mdietz@justdigit.org
    aa@justdigit.org




    E. BRUCE JOHNSON, ESQ.
    SCOTT D. ALEXANDER, ESQ.
    JOHNSON, ANSELMO, MURDOCH,
    BURKE, PIPER & HOCHMAN, PA
    Attorneys for Defendant
    2455 E. Sunrise Blvd., Suite 1000
    Fort Lauderdale, FL 33304
    johnson@jambg.com
    alexander@jambg.eom
    (954) 463-0100 (Phone)
    (954) 463-2444 (Fax)




    2 Page
Case 9:19-cv-80825-DMM Document 31-4 Entered on FLSD Docket 10/22/2019 Page 4 of 7



    JENNIFER QUASHA, et al. v CITY OF PALM BEACH GARDENS, FLORIDA
    CASE #: 9:19 cv 80825-DMM
    Defendant's Answers and Objections to Plaintiff's First Set of Interrogatories to Defendant




                DEFENDANT'S ANSWERS AND OBJECTIONS TO PLAINTIFF'S
                         FIRST SET OFINTERROGATORIES

        1. Please state the name, employment, and address of each person who responded to these
           interrogatories.

            Answer:          Gracie Wong, Risk Manager, 10500 N. Military Trail, Palm Beach
                             Gardens, with the assistance of counsel.


        2. Please state the name, address and telephone number of each person with knowledge of
           events in the Complaint in this lawsuit, and for each person, please state the knowledge
           that each person has relating to the events in this lawsuit.

            Answer:          Stephen Stepp
                             Daniel Prieto
                             Ronald Ferris
                             Jamie Voss
                             David Reyes
                             Lyndsey Marsh

                             Daniel Prieto
                             do City of Palm Beach Gardens
                             (561) 799-4100
                                    Knowledge of Plaintiff's requests, City's                     responses,
                                    maintenance, and of City recreation programs.

                             Seth Abram
                             Anthony Badala
                             Kelly Rogers

                             David Craven
                             do Palm Beach Gardens Youth Athletic Association
                                   Knowledge of PGBYAA activities, Quasha family requests,

                            Russ Ruskay
                            Bill Egan



    3 Page
Case 9:19-cv-80825-DMM Document 31-4 Entered on FLSD Docket 10/22/2019 Page 5 of 7



    JENNIFER QUASHA, et al. v CITY OF PALM BEACH GARDENS, FLORIDA
    CASE #: 9:19 cv 80825-DMA/I
    Defendant's Answers and Objections to Plaintiff's First Set of Interrogatories to Defendant




                             Mary Romero
                             do City of North Palm Beach
                                   Knowledge of North Palm Beach's interleague play with
                                   PBGYAA.

                             Michael Galucci
                             do Marsh Point Elementary
                                  Knowledge of Harley Quasha's allergy and school cafeteria
                                   arrangements

                             Dr. James Beattie
                             Dr. Elena Perez
                             Harley Quasha's physicians, knowledge of medical issues.

        3. Please state the name, address and telephone number for the person who provided the
           City of Palm Beach Gardens information related to H.Q. dining habits in the cafeteria at
           his school.

            Answer:          The information was not provided to the City of Palm Beach Gardens,
                             but to defense counsel, and originated from a parent, who wished to
                             remain anonymous, who had read a newspaper article about the
                             Quasha family.

        4. Please state each federal grant the City of Palm Beach Gardens received as either the
           main grantee or a sub-recipient, and for each grant, please state the name of the grant, the
           grant number, and the agency that provided the grant.

            Answer:          Defendant objects to interrogatory number 4 as overbroad in subject
                             matter, time frame and scope, and unduly burdensome. The City of
                             Palm Beach Gardens has been incorporated for more than fifty (50)
                             years. Without waiving this objection, the City has not received any
                             federal recreation related grants during the last five fiscal years. The
                             City received a $50,000 state grant in January 2018 from the Florida
                             Department of Environmental Protection through the Florida
                             Recreation Development Assistance Program to install a shade
                             structure over an existing playground located at Lilac Park.



    4 IPage
Case 9:19-cv-80825-DMM Document 31-4 Entered on FLSD Docket 10/22/2019 Page 6 of 7



    JENNIFER QUASHA, et al. v CITY OF PALM BEACH GARDENS, FLORIDA
    CASE #: 9:19 cv 80825-DIVEVI
    Defendant's Answers and Objections to Plaintiffs First Set of Interrogatories to Defendant




            Please state all reasonable accommodations requested relating to allergies from 2015 to
            present to the Defendant for any programs and activities of the Defendant, and include
            the date of the request, the requestor, the request that was made, and the resolution to the
            request.

            Answer:         None.

        6. Please state all reasonable accommodation requests relating to programs and activities in
           the City of Palm Beach Gardens parks from 2015 to present, including, but not limited to
           the programs in conjunction with the PGBGYAA, and include the date of the request, the
           requestor, the request that was made, and the resolution to the request.

            Answer:         Juan Carlos Gil brought suit against the. City over the City's website.
                            The case status and information are available via ECF in Case No. 19-cv-
                            80053-DMM. The U.S. District Court, in another action, recently
                            imposed heavy sanctions and penalties upon the litigant and his attorney.




    5 Page
Case 9:19-cv-80825-DMM Document 31-4 Entered on FLSD Docket 10/22/2019 Page 7 of 7




                                                             SIGNATURE PAGE

                                                                        CITY OF PALM BEACH GARDENS, FLORIDA


                                                                        By:

                                                                         As: Risk Management




      STATE OF Ficfrich
                      l—                             )
                                                     ) ss
      COUNTY OF efi,
                   irnt


               The foregoing instrument was acknowledged before me this3--day of October, 2019, by
            ,
        reta,e                                               , as
      CITY OF PALM BEACH GARDENS, FLORIDA, who is personallykr
                                                                    e6kinittAltiudLord r a te-    of
                                                        ....                                     ar r
                                                                                                    enor who has
      produced                                            as identification.


      My Commission Expires:
                                                                                otary Public
                                         1.11,7,°44+14'

                     BARBARA IL CHABRE
               Notary Public • State of Florida
                  C ommission If GG 329397      ,
         FP. My Comm, Expires Aug 6, 2023
        ' Bonded through National Notary Assn,
